FRICK, J.
I concur with Mr. Justice McCARTY in his statement that counsel have presented nothing new in their petition for a rehearing, and that for that reason it should be denied. In view, however, that silence on my part might be taken as some evidence that I have receded from the position taken in my former opinion I desire to state that I am still firmly convinced that I allowed respondents everything they were entitled to under their own record evidence, and that both my Associates and the trial court have established a rule for allowing credits for subscriptions to stockholders in eases where no attempt is made to comply with the statute which they will find difficult to follow in the future. In this case by permitting the individual stockholders to retain all the profits realized prior to June, 1909, upon the business, and by also allowing them the amounts stated in the prevailing opinions, they are in a much better plight than they would have been had they paid up their subscriptions in cash while the creditors of the corporaton must suffer all the losses.